Order, so far as appealed from, denying defendants’ motion for a bill of particulars of certain items of the amended complaint unanimously modified by allowing the following items of the notice of motion in addition to those granted at Special Term: Item 5(b); item 9(a),, (b), (c) and (d); item 10(c) and (f); item 14(b), (e) and (d) and item 15(a), and in all other respects affirmed, without costs. No opinion. Verified bill of *693particulars to be served within fifteen days after service of order. No opinion. Present — Martin, P. J., MeAvoy, O’Malley, Townley and Glennon, JJ.